DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (US Patent Publication No. 2011/0126457 A1 in view of Levine (US Patent No. 2,366,917).

a) contacting a liquid organic material solution comprising proteins and/or amino acids as a source of organic nitrogen [Paragraph 0108-0112] with ammonification bacteria to convert organic nitrogen into ammonium (NH4+) [Paragraph 0082, 0131]; and 
b) contacting the solution with nitrifying bacteria to convert ammonium (NH4+) to nitrate (NO3-) [Paragraph 0082, 0135], 

The Makoto reference does not disclose a method wherein steps a) and b) take place in a continuous flow system, subsequently and in separate containers.

Levine is directed to the treatment of sewage or waste material in a treatment system wherein the material is fed to a primary zone where ammonification takes place and then fed to a secondary zone where a nitrification action takes place [Page 2, Column 1, lines 42-50] b) wherein ammonia (from step a) is subsequently oxidized to nitrite and nitrates via the action of the nitrobacteria [Page 1, Column 2, lines 12-19] and continuously at a constant flow rate [Page 2, Column 2, lines 1-20]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Makoto’s ammonification and nitrification steps a) and b) in separate containers because a two-stage treatment allows both reactions to occur at conditions best suited to high efficiency [Page 4, Column 2, lines 5-20]. One of ordinary skill in the art would have been motivated to separate the two 

In regard to claim 7, Makoto discloses the formation of an organic liquid having a high nitrate content suitable for organically cultivating plants on a substrate [Paragraph 0040-0044].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (US Patent Publication No. 2011/0126457 A1 in view of Levine (US Patent No. 2,366,917) and further in view of Guillen-Jimenez et al. (Wat. Res., 2000).

In regard to claims 4-5, the Makoto reference is silent with respect to the step (a) and step (b) pH. 

Guillen-Jimenez et al. is directed to a method for producing an organic liquid comprising contacting an amino acid-containing solution with ammonification bacteria and nitrifying bacteria. The conversion of organic nitrogen into ammonia in Guillen-Jimenez’ step a) is performed at a pH of above 8.0, at various pH values: 8.5, 10.5, 11.0, 11.5 and 12.0 [Page 1216, Column 2]. The reference discloses these initial pH values [Table 1] and describes a decrease in pH which occurs after the ammonification reaction [Page 1216, Column 1]. Furthermore, the reference notes that when the value of adjusted pH is around 8, the microorganisms work better since they are under their optimum conditions of pH [Page 1221, Point 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Makoto’s ammonification reaction and nitrification reaction at the pH values disclosed by Guillen-Jimenez. It would have been obvious to one of ordinary skill that under the pH conditions set forth by the Guillen-Jimenez reference, and in view of the formation of acid by the nitrification process that the nitrification reaction in step b) would occur at a pH of between 5.0 .

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive.

Applicant argues (Pg 4) that modifying the Makoto method to be performed in a continuous flow system would have rendered Makoto inoperable for its intended purpose. Applicant is reminded that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). It is true that claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose. The teachings of Levine do not render the process disclosed by Makoto inoperable as discussed in detail below.
 
Applicant argues (Pg 5) Makoto is directed to a method of immobilizing microorganisms on a carrier, whereafter such microorganisms can be used to perform mineralization reactions (abstract, ¶1, ¶27, ¶48). Makoto tested the solid materials of rockwool, vermiculite, pearlite, Kanuma soil, and urethane as carriers for immobilized microorganisms (Example 1 at ¶182). In response to this argument, the present claims to no prohibit the utilization of carriers for bacteria. Applicant’s Specification demonstrates that bacterial may be present on biocarriers [Page 6]. Therefore the utilization of biocarriers in the Makoto’s method does not teach away from the invention as claimed.


Applicant argues (Pg 5) Makoto would be rendered inoperable by use of a continuous flow system, as allegedly taught by Levine because after the microorganisms produced ammonia, such ammonia would be swept away from the immobilized microorganisms due to the continuous flow of liquid and thus the microorganisms could not convert the ammonia into nitrate, as recited in step b) of Claim 1. As to inoperability of Makoto’s process by use of a continuous flow system, this argument is not found persuasive. The idea that ammonia would be swept away is not persuasive. Makoto’s degradation of organic material to ammonium nitrogen (ammonification) [Paragraph 0077] is performed in water [Paragraph 01890]. In a water environment, ammonium nitrogen is highly soluble and would remain in liquid form.
 
Applicant argues (Pg 6) since Makoto immobilizes the microorganisms on a solid carrier material that is stationary, the ammonia produced in step a) would be removed from the vicinity of the carrier material due to the flow. Hence, the ammonia could not contact the microorganisms, preventing the microorganisms from converting the ammonia into nitrate. This argument is not persuasive. Performing ammonification and nitrification in a batch process or a continuous process in separate containers two-stage treatment allows both reactions to occur at conditions best suited to high efficiency [Levine, Page 

Applicant argues (Pg 6) a skilled artisan would recognize Makoto's purpose for the "leaving at rest" step is to allow the produced ammonia to contact the microorganisms and become nitrate. Instituting a continuous flow would remove the "leaving at rest" step, which Makoto describes as an essential element (¶27). This argument is not persuasive. Applicant points to Paragraph [0027] which is directed to the manufacturing of a carrier on which microorganisms are immobilized and not the method for producing nitrate-containing organic liquid using this material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         August 5, 2021